ROT, C.
— This is an ejectment suit begun in the St. Louis City Circuit Court on March 20, 1907. It grows out of the facts in Tate v. Sanders et al., ante, p. 186, which has just been decided by this court, and reference is made to that case for a statement of the facts.
This suit is against the tenants of Tate. There was judgment for the defendants from which plaintiff appeals.
The plaintiff claims two different titles to the property: First, the Manning title, which we, in the other case, held void; second, the Dixon title through the sheriff’s deed which was not acquired until November 11, 1908, long after the institution of this suit.
The appellant has raised many questions in this case, but they all become purely academic in the face of the above brief statement.
At the date of the institution of this suit the plaintiff had no valid title. lie cannot recover on an after-acquired title. [Turner v. Dixon, 150 Mo. l. c. 422; Nalle v. Thompson, 173 Mo. l. c. 614, and cases cited.]
The judgment is affirmed.
Blair, G., concurs.
PER CURIAM.
— The foregoing opinion of Roy, C., is adopted as the opinion of the court.
All the judges concur.